DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-22, 34 and 36 drawn to a treatment composition comprising
a) a combination of
(1) one or more free base tetrakis aryl/alkyl substituted porphyrin(s) without bound core metal or halide substitution at core, described therein, (2) one or more hydrated metal wherein metal has +2 oxidation state (hMe(II)) and
(b) one or more resultant effect at mild conditions of combinations of 1.(a)(1) and 1.(a)(2) wherein a one or more said metals loosely interact (not covalently bond) with one or more said porphyrins and method of making, classified in A61K31/409.
II. Claims 23-28, 35 and 37 are directed to a method of to damage or kill cancer or inhibit bacteria and/or simultaneously damage/kill cancer (inclusive of reducing bacterial resistance) by treating in an aerobic environment in presence of light with resultant effect of combination ArPP and hMe(II), comprising excess residual of ArPP or hMe(II) or both ArPP and hMe(II), classified in A01N43/40.
III. Claims 29-30 are drawn to a method producing a reactive oxygen species (ROS), in situ in aerobic environment by combining ArPP and hMe(II) in presence of light, classified in A61K33/26. 
Claim 31 is drawn to a method image-guided photodynamic therapy by using ArPP+hMe(II) to fluoresce in aqueous media, classified in A61K41/0071.
V. Claim 32-33 are drawn to a method of varying rate of photooxidation of TMPyp+hMe(II) by varying concentration of hMe(II) metal ions in relation to TMPyP, classified in A61K33/30.
The inventions are independent or distinct, each from the other because:
Inventions I and II, III, IV and V are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the product of Group I as claimed can be used in materially different processes, as evidenced by the methods of Groups II-V. The methods of Groups II-V are materially different as follows. 
The method of Group II to treat cancers and/or bacterial infections in patients is a materially different process of use from the method of Group III, a method to produce a reactive oxygen species (ROS). 
The method of Group II to treat cancers and/or bacterial infections in patients is a materially different process of use from the method of Group IV, a method using ArPP+hMe(II) to fluoresce in aqueous media.
The method of Group II to treat cancers and/or bacterial infections in patients is a materially different process of use from the method of Group V, a method of varying rate 
Further, the method of Group III is a materially different process from those Groups IV-V, as methods of producing a ROS from methods to fluoresce ArPP+hMe(II) in aqueous and varying the rate of photooxidation.
Further, the method of Group IV to fluoresce ArPP+hMe(II) in aqueous media is materially different from Group V  a method of varying photooxidation. 
Inventions II-V  are directed to related processes which potentially use the same core feature, a free base tetrakis bound to a metal. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed, Groups II-V, and as noted above are methods of materially different designs. 
Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification; 
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; 


Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.


This application contains claims directed to the following patentably distinct species, a treatment composition comprising
a) a combination of
(1) one or more free base tetrakis aryl/alkyl substituted porphyrin(s) without bound core metal or halide substitution at core, described therein, (2) one or more hydrated metal wherein metal has +2 oxidation state (hMe(II)) and
(b) one or more resultant effect at mild conditions of combinations of 1.(a)(1) and 1.(a)(2) wherein a one or more said metals loosely interact (not covalently bond) with one or more said porphyrins.
More specifically and as an example is (i) cationic mesotetra(N-methyl-4-pyridyl)porphyrin tetrachloride (TMPyP) with (ii) Zn(II) ions in aqueous solution, see page 2, lines 23-25. See also page 7 of the specification, reproduced below.

    PNG
    media_image1.png
    281
    708
    media_image1.png
    Greyscale


The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species (varying alkyl, aryl and metal species of the porphyrin composition.
In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1-37 are  generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:
 (a) the species have acquired a separate status in the art in view of their different classification; 
(b) the species have acquired a separate status in the art due to their recognized divergent subject matter; 
(c) the species require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE whose telephone number is (571)270-3876. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on 571 272 5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM Y LEE/Examiner, Art Unit 1629                                                                                                                                                                                                        

/James D. Anderson/Primary Examiner, Art Unit 1629